      CASE 0:20-cv-01666-SRN-DTS Document 4 Filed 08/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


HireQuest Direct,                                 Case No. 20-cv-1666 (SRN/DTS)

              Plaintiff,

v.                                                          ORDER

Jet Structures, LLC,

              Defendant.


       The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated August 3, 2020. No objections have

been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice for

lack of jurisdiction.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 21, 2020
                                               s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
